             19-13563-mg             Doc 1        Filed 11/06/19          Entered 11/06/19 09:31:31                    Main Document
                                                                         Pg 1 of 14
Fill in this information to identify your case:

United States Bankruptcy Court for the:

SOUTHERN DISTRICT OF NEW YORK

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           4/19
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                JCV Group LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed          DBA JCV Brands
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  65 West 37th Street
                                  Suite 300
                                  New York, NY 10018
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  New York                                                        Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       jcvbrands.com


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
              19-13563-mg              Doc 1          Filed 11/06/19          Entered 11/06/19 09:31:31 Main Document
Debtor
                                                                             Pg 2 of 14    Case number (if known)
          JCV Group LLC
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

                                          Chapter 11. Check all that apply:
                                                                 Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                 are less than $2,725,625 (amount subject to adjustment on 4/01/22 and every 3 years after that).
                                                                 The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                 business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                 statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                 procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12



9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                When                          Case number
                                                  District                                When                          Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                               Relationship
                                                  District                                When                         Case number, if known




Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
            19-13563-mg             Doc 1         Filed 11/06/19            Entered 11/06/19 09:31:31 Main Document
Debtor
                                                                           Pg 3 of 14    Case number (if known)
         JCV Group LLC
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
             19-13563-mg            Doc 1        Filed 11/06/19            Entered 11/06/19 09:31:31 Main Document
Debtor
                                                                          Pg 4 of 14    Case number (if known)
          JCV Group LLC
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      November 6, 2019
                                                  MM / DD / YYYY


                             X   /s/ David Maleh                                                         David Maleh
                                 Signature of authorized representative of debtor                        Printed name

                                 Title   Chief Executive Office




18. Signature of attorney    X   /s/ Eric S. Medina                                                       Date November 6, 2019
                                 Signature of attorney for debtor                                              MM / DD / YYYY

                                 Eric S. Medina
                                 Printed name

                                 Medina Law Firm LLC
                                 Firm name

                                 641 Lexington Avenue
                                 Thirteenth Floor
                                 New York, NY 10022
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     212-404-1742                  Email address      emedina@medinafirm.com


                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
                19-13563-mg                  Doc 1           Filed 11/06/19          Entered 11/06/19 09:31:31                            Main Document
                                                                                    Pg 5 of 14

 Fill in this information to identify the case:
 Debtor name JCV Group LLC
 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF NEW                                                                                     Check if this is an
                                                YORK
 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 1000 Sixth Avenue                                               Leasehold Interest Disputed                                                                          $1,171,483.20
 Associates L
 1008 Sixth Avenue
 New York, NY 10018
 All Ways                                                        Customs and            Disputed                                                                          $44,955.00
 701 Newark Avenue                                               Freight
 Elizabeth, NJ 07208
 Amster, Rothstein &                                             Services               Disputed                                                                            $7,630.00
 Ebenstein
 90 Park Avenue
 New York, NY 10016
 Apex Logistics                                                  Logistics              Disputed                                                                            $6,595.00
 International
 230-59 Rockaway
 Blvd
 Suite 260
 Springfield Gardens,
 NY 11413
 Atlantic Logistics                                              Logistics              Disputed                                                                            $6,570.00
 PO Box 050388
 Brooklyn, NY 11205
 Business Data                                                                          Disputed                                                                          $56,903.18
 Solutions LLC
 236 Possum Hollow
 Road
 Jamesburg, NJ
 08831
 Changshu Hopeking                                               Textile Goods          Disputed                                                                          $30,479.04
 Textiles
 No. 18/42 Pujiang
 Road
 Bixi New District,
 Jiangsu Pro
 Changshu City, CH
 21550




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                19-13563-mg                  Doc 1           Filed 11/06/19          Entered 11/06/19 09:31:31                            Main Document
                                                                                    Pg 6 of 14

 Debtor    JCV Group LLC                                                                                      Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Chase Card                                                      Business Credit        Disputed                                                                          $54,786.30
 Services                                                        Card
 PO Box 15298
 Wilmington, DE
 19850-5298
 Fortune Global LTD                                              Textile Goods          Disputed                                                                          $31,268.40
 Units 1616-17 16/F,
 Tower A
 Regent Ctr, 63 Wo Yi
 Hop Rd
 Kwai Chung, HK
 Franchise Tax                                                   CA Taxes               Disputed                                                                            $6,000.00
 Board
 PO Box 942857
 Sacramento, CA
 94257-0531
 Jiangxi Yi Han                                                  Textile Goods          Disputed                                                                          $17,640.00
 IMP&EXP Trade
 South Gate Lean
 Industrial PK
 Lean County,
 Jiangxi Pro
 Fuzhou City, CH
 JOC Great Wall                                                  Textile Goods          Disputed                                                                          $94,368.00
 Corp
 No 8. South Liyuan
 Rd
 Jiangning
 Devlopment Zone
 Nanjing, CH
 LM Cohen &                                                      Accounting             Disputed                                                                            $8,875.00
 Company
 535 Fifth Avenue
 12th Floor
 New York, NY 10017
 Memory Foam                                                     Textile Goods          Disputed                                                                        $173,584.68
 Productions

 Nantong Longdu                                                  Textile Goods          Disputed                                                                        $208,627.44
 Home Textile Co
 No. 149 Jie Fang
 Road
 JiangSu Pro
 Haimen City, CH
 Qingdao Ruikailong                                              Textile Goods          Disputed                                                                          $70,380.48
 Dress Lo.
 Longshan Street
 Xifuload
 Jimo
 Qingdoa, CH




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                19-13563-mg                  Doc 1           Filed 11/06/19          Entered 11/06/19 09:31:31                            Main Document
                                                                                    Pg 7 of 14

 Debtor    JCV Group LLC                                                                                      Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Quality Clothing                                                                       Disputed                                                                          $73,584.00
 Manufacturer
 North of Liaoyuan
 Hubei Province
 Jingzhou City, CH
 Shanghai Senful Pet                                             Textile Goods          Disputed                                                                          $57,115.00
 Products
 Rm 301 Building 13
 No. 518 Xinzhuan
 Hwy
 Shanghai, CH
 20161-2000
 Zhangjiagang                                                    Textile Goods          Disputed                                                                        $114,374.40
 Sunrise Textile
 No. 88 Nanyuan
 Road
 Tangqiao Town,
 Jiangsu
 Zhangjiang City, CH
 Zhuji Aodeng                                                    Textile Goods          Disputed                                                                        $286,602.03
 Knitting Co.
 No. 6 Xingye 1
 Road, Toazhu St
 Zhuji
 Zhejiang, CH




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
    19-13563-mg   Doc 1   Filed 11/06/19    Entered 11/06/19 09:31:31   Main Document
                                           Pg 8 of 14

}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                          1000 SIXTH AVENUE ASSOCIATES
                          1008 SIXTH AVENUE
                          NEW YORK, NY 10018


                          1000 SIXTH AVENUE ASSOCIATES L
                          1008 SIXTH AVENUE
                          NEW YORK, NY 10018


                          ABG EPE IP LLC
                          C/O AUTHENTIC BRANDS GROUP LLC
                          1411 BROADWAY, 4TH FLOOR
                          NEW YORK, NY 10018


                          ABG JUICY COUTURE LLC
                          C/O AUTHENTIC BRANDS GROUP LLC
                          1411 BROADWAY, 4TH FLOOR
                          NEW YORK, NY 10018


                          ABG-AERO IPCO LLC
                          C/O AUTHENTIC BRANDS GROUP LLC
                          1411 BROADWAY, 4TH FLOOR
                          NEW YORK, NY 10018


                          ABG-SHAQ, LLC
                          C/O AUTHENTIC BRANDS GROUP LLC
                          1411 BROADWAY 4TH FLOOR
                          NEW YORK, NY 10018


                          ADOBE INC.
                          29322 NETWORK PLACE
                          CHICAGO, IL 60673-1293


                          ALL WAYS
                          701 NEWARK AVENUE
                          ELIZABETH, NJ 07208


                          AMSTER, ROTHSTEIN & EBENSTEIN
                          90 PARK AVENUE
                          NEW YORK, NY 10016


                          AMTRUST NORTH AMERICA
                          800 SUPERIOR AVENUE E
                          CLEVELAND, OH 44114
19-13563-mg   Doc 1   Filed 11/06/19    Entered 11/06/19 09:31:31   Main Document
                                       Pg 9 of 14


                      ANGELA VERRELLI
                      2 SYDIE LANE
                      CANADA L0G-1W0
                      TOTTENHAM, ON


                      APEX LOGISTICS INTERNATIONAL
                      230-59 ROCKAWAY BLVD
                      SUITE 260
                      SPRINGFIELD GARDENS, NY 11413


                      ARMY TRADEMARK LICENSING PROG.
                      ATTN: PAUL JENSEN
                      2530 CRYSTAL DRIVE
                      ARLINGTON, VA 22202-3934


                      ATLANTIC LOGISTICS
                      PO BOX 050388
                      BROOKLYN, NY 11205


                      BUSINESS DATA SOLUTIONS LLC
                      236 POSSUM HOLLOW ROAD
                      JAMESBURG, NJ 08831


                      CANON FINANCIAL SERVICES, INC.
                      PO BOX 5008
                      MOUNT LAUREL, NJ 08054


                      CHANGSHU HOPEKING TEXTILES
                      NO. 18/42 PUJIANG ROAD
                      BIXI NEW DISTRICT, JIANGSU PRO
                      CHANGSHU CITY, CH 21550


                      CHASE CARD SERVICES
                      PO BOX 15298
                      WILMINGTON, DE 19850-5298


                      CONEDISON
                      COOPER STATION
                      P. O. BOX 138
                      NEW YORK, NY 10276-0138


                      DATA TRUCKING INC.
                      176 PINEVIEW AVENUE
                      BARDONIA, NY 10954
19-13563-mg   Doc 1   Filed 11/06/19    Entered 11/06/19 09:31:31   Main Document
                                       Pg 10 of 14


                      DAVID MALEH
                      1926 EAST 1ST STREET
                      BROOKLYN, NY 11223


                      DEBORAH HARVEY
                      77-63 78TH STREET
                      GLENDALE, NY 11385


                      DOG FOR DOG LLC
                      2121 AVENUE OF THE STARS
                      SUITE 2320
                      LOS ANGELES, CA 90067


                      FORTUNE GLOBAL LTD
                      UNITS 1616-17 16/F, TOWER A
                      REGENT CTR, 63 WO YI HOP RD
                      KWAI CHUNG, HK


                      FRANCHISE TAX BOARD
                      PO BOX 942857
                      SACRAMENTO, CA 94257-0531


                      INNOVATIVE CARRIERS
                      PO BOX 110493
                      BROOKLYN, NY 11211


                      JIANGXI YI HAN IMP&EXP TRADE
                      SOUTH GATE LEAN INDUSTRIAL PK
                      LEAN COUNTY, JIANGXI PRO
                      FUZHOU CITY, CH


                      JOC GREAT WALL CORP
                      NO 8. SOUTH LIYUAN RD
                      JIANGNING DEVLOPMENT ZONE
                      NANJING, CH


                      LDI COLOR TOOBOX
                      50 JERICHO QUADRANGLE
                      JERICHO, NY 11753


                      LM COHEN & COMPANY
                      535 FIFTH AVENUE
                      12TH FLOOR
                      NEW YORK, NY 10017
19-13563-mg   Doc 1   Filed 11/06/19    Entered 11/06/19 09:31:31   Main Document
                                       Pg 11 of 14


                      MEDIAMIX DISTRIBUTION LLC
                      2411 URBANOWITZ AVENUE
                      LINDEN, NJ 07036


                      MEMORY FOAM PRODUCTIONS



                      MERCHANT FACTORS CORP.
                      1441 BROADWAY
                      22ND FLOOR
                      NEW YORK, NY 10018


                      MUHAMMAD ALI ENTERPRISES, LLC
                      C/O AUTHENTIC BRANDS GROUP LLC
                      1411 BROADWAY, 4TH FLOOR
                      NEW YORK, NY 10018


                      NANTONG LONGDU HOME TEXTILE CO
                      NO. 149 JIE FANG ROAD
                      JIANGSU PRO
                      HAIMEN CITY, CH


                      PHOENIX CAPITAL GROUP FINANCE
                      PO BOX 1415
                      DES MOINES, IA 50305


                      QINGDAO RUIKAILONG DRESS LO.
                      LONGSHAN STREET XIFULOAD
                      JIMO
                      QINGDOA, CH


                      QUALITY CLOTHING MANUFACTURER
                      NORTH OF LIAOYUAN
                      HUBEI PROVINCE
                      JINGZHOU CITY, CH


                      ROSALEE CADIEUX
                      990 THOMAS AVENUE
                      BALDWIN, NY 11510


                      SAMSUNG C&T AMERICA INC
                      1430 BROADWAY, 22ND FLOOR
                      NEW YORK, NY 10018
19-13563-mg   Doc 1   Filed 11/06/19    Entered 11/06/19 09:31:31   Main Document
                                       Pg 12 of 14


                      SHANGHAI SENFUL PET PRODUCTS
                      RM 301 BUILDING 13
                      NO. 518 XINZHUAN HWY
                      SHANGHAI, CH 20161-2000


                      SPECTRUM
                      3347 PLATT SPRINGS RD
                      WEST COLUMBIA, SC 29170


                      STEVEN CHREM



                      THE   ESSES LAW GROUP, LLC
                      845   THIRD AVENUE
                      6TH   FLOOR
                      NEW   YORK, NY 10022


                      THE ESTATE OF MARILYN MONORE
                      C/O AUTHENTIC BRANDS GROUP LLC
                      1411 BROADWAY, 4TH FLOOR
                      NEW YORK, NY 10018


                      THE ESTATE OF MARILYN MONROE
                      C/O AUTHENTIC BRAND GROUP LLC
                      1411 BROADWAY 4TH FLOOR
                      NEW YORK, NY 10018


                      TPA SERVICES INC.
                      43 WEST 33RD STREET
                      ROOM 405
                      NEW YORK, NY 10001


                      UNITED HEALTH CARE OXFORD
                      4 RESEARCH DRIVE
                      SHELTON, CT 06484


                      WASTE CONNECTIONS OF NEW YORK
                      320 WOOD AVE SOUTH
                      STE 302
                      ISELIN, NJ 08830-2709


                      XCHANGE TELECOM
                      PO BOX 189112
                      BROOKLYN, NY 11218
19-13563-mg   Doc 1   Filed 11/06/19    Entered 11/06/19 09:31:31   Main Document
                                       Pg 13 of 14


                      ZHANGJIAGANG SUNRISE TEXTILE
                      NO. 88 NANYUAN ROAD
                      TANGQIAO TOWN, JIANGSU
                      ZHANGJIANG CITY, CH


                      ZHUJI AODENG KNITTING CO.
                      NO. 6 XINGYE 1 ROAD, TOAZHU ST
                      ZHUJI
                      ZHEJIANG, CH


                      ZHUJI YUELONG KNITTING CO. LTD
                      NO 319 EAST ZHONGXING RD
                      DATANG TOWN
                      ZHUJI CITY, CH
           19-13563-mg                  Doc 1           Filed 11/06/19        Entered 11/06/19 09:31:31          Main Document
                                                                             Pg 14 of 14



                                                               United States Bankruptcy Court
                                                                     Southern District of New York
 In re      JCV Group LLC                                                                                 Case No.
                                                                                   Debtor(s)              Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for JCV Group LLC in the above captioned action, certifies that the following is a (are)
corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of any class of
the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:



    None [Check if applicable]




 November 6, 2019                                                     /s/ Eric S. Medina
 Date                                                                 Eric S. Medina
                                                                      Signature of Attorney or Litigant
                                                                      Counsel for JCV Group LLC
                                                                      Medina Law Firm LLC
                                                                      641 Lexington Avenue
                                                                      Thirteenth Floor
                                                                      New York, NY 10022
                                                                      212-404-1742 Fax:888-833-9534
                                                                      emedina@medinafirm.com




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                          Best Case Bankruptcy
